Citation Nr: 9904677	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  93-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for cervical spine 
disability. 
2. Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1985 to September 
1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In July 1995, the Board remanded the case to the 
RO for additional development, and it has now been returned 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1. The claim for service connection for cervical spine 
disability is not plausible.  
2. Bilateral foot disability has not been shown to have been 
present during service, nor has bilateral foot disability 
shown to be etiologically related to service.  


CONCLUSIONS OF LAW

1. The claim for service connection for cervical spine 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 
2. Bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306, 4.57 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the veteran's enlistment examination in July 1984, his 
feet and spine were evaluated as normal.  Upon physical 
inspection in July 1985, the veteran reported a recent right 
ankle sprain, and the examiner noted the ankle was 
symptomatic.  On re-evaluation of the ankle in August 1985, 
an anterior drawer test was negative with mild pain, and an 
X-ray was negative.  The veteran was found qualified for 
service.  In March 1992, the veteran was seen with complaints 
of a three to four month history of throbbing pain in his 
left shin during running.  It was noted that he walked with 
his right leg anteverted with the toes out and his left leg 
straight.  After examination, the assessment was left leg 
pain, and the examiner commented it looked like shin splints, 
but the exam was negative.  At orthopedic consultation in 
mid-April 1992, the examiner noted tenderness over the right 
anterior tibia.  The assessment was bilateral shin splints.  
At a podiatry consultation in mid-April 1992, the assessment 
after examination was equinus gastroc, bilateral, abnormal 
pronation, tibial stress reaction.  It was noted that a bone 
scan would be ordered, and the plan included dispensing arch 
supports and instruction on stretching.  A profile was 
assigned.  

Service medical records also show that in late April 1992, 
the veteran reported that he had been in an automobile 
accident and said that his neck was sore and tender.  
Examination revealed tenderness of the right paravertebral 
muscles.  The impression was muscular strain of the neck.  
Motrin was prescribed.  An April 1992 X-ray examination of 
the cervical spine was negative.  

Service medical records also show that in July 1992, the 
veteran was seen with complaints of dull foot pain.  On 
examination, it was noted that the veteran had bilateral shin 
splints and equinus gastroc and complained of pain over his 
arches after standing and sitting repeatedly while on guard 
duty.  On examination, there was mild tenderness over the 
plantar aspect of the feet, arch area, left greater than 
right.  The impression was plantar fasciitis.  In August 
1992, the veteran was seen at a podiatry clinic for follow-up 
of left arch pain.  The podiatrist noted that the veteran was 
using leather orthoses.  There was tenderness in the left 
arch.  The assessment was shin splints and arch strain.  Arch 
was added to the orthoses.  An undated medical board report 
shows that the veteran was diagnosed as having bilateral shin 
splints and that a bone scan had revealed some discrete 
uptake along the pretibial region, bilaterally.  The medical 
board recommended that the veteran be discharged from 
service.  The report of proceedings of a physical evaluation 
board dated in September 1992 shows that the physical 
evaluation board found that functional limitations caused by 
the veteran's shin splints made him unfit for duty.  

The veteran's DD Form 214 shows that he received disability 
severance pay.  

At a VA compensation and pension examination in October 1992, 
the veteran reported that approximately 8 to 9 months prior 
to service discharge he started having pain in the pretibial 
area when he walked fast or ran.  He said it also hurt his 
ankle and feet to stand for long periods.  He said his main 
problems were pain in the feet, ankle and legs on walking, 
running and standing.  The veteran also reported a history of 
a car accident.  The veteran stated he was told he had neck 
muscle spasm due to the injury.  He reported that when he 
tried to bend and when cold weather arrived, he had pain in 
the neck area.  On examination, there was no tenderness on 
the pretibial area, and the physician stated that he noted no 
swelling or deformity of the bones.  There was full range of 
motion of the cervical spine; there was no tenderness on 
palpation.  The physician stated he noted no spasms.  The 
diagnoses included history of whiplash injury to the neck 
with no limitation of range of motion.  The physician noted 
that X-rays of the cervical spine were negative.  The 
physician commented that the veteran's current status was 
neck pain on movement of the head and on cold weather 
changes.  

At a VA orthopedic examination of the feet in October 1992, 
the veteran complained of pain in his feet, on top and in the 
arches.  After examination, the diagnosis was rear foot 
varus, gastroc equinus, pes cavus.  At a VA podiatry 
examination on the same date, the veteran complained of pain 
in his feet.  The examiner stated that the findings were 
consistent with rear foot varus, gastroc equinus, pes cavus.  

At a hearing at the RO in June 1993, the veteran testified 
that after his automobile accident in April 1992, he saw a 
military doctor once for his neck and also had several visits 
to a private physician and a chiropractor while he was still 
in service.  He also testified that his neck became sore 
immediately following the whiplash injury, the pain had 
continued and his neck was still sore.  He stated that since 
service he had gone to VA for his neck and had seen another 
private chiropractor about 5 times.  He testified that in the 
past three months he had only been able to afford to go to 
the chiropractor one time and that he had stopped going for 
VA treatment because he could not afford the time and travel 
expenses to VA.  The veteran testified that he had spoken 
with a reserve major in the medical field who explained that 
his neck pain could possibly be due to a pinched nerve from 
his automobile accident.  

At the hearing, the veteran testified that he never had 
problems with his feet before service except that he had a 
sprained ankle shortly before service entrance.  He testified 
that he had a blister on one foot in basic training, but had 
no other foot problems until sometime after he returned from 
Desert Storm.  He testified that his duties in the military 
police during service required a great deal of standing.  He 
said that all the military doctors told him was that he had 
fallen arches and gave him arch supports.  He testified that 
one doctor told him he had high arches.  He said that when VA 
doctors saw him all they did was give him painkillers.  The 
veteran testified that after the RO denied his claim on the 
basis that his condition was a congenital abnormality, he 
went to a doctor to attempt to obtain an explanation since 
his family had no history of such problems.  

VA outpatient records dated in January and February 1993 show 
that the veteran reported that his neck had been "stiff" 
since April 1992.  He also reported that he had foot pain and 
that he had periodic foot pain over the past 2 years.  X-rays 
of the feet in February 1993 showed hallux valgus of the 
great toes, mainly on the left side.  The X-rays showed 
otherwise normal feet.  

In June 1993, the veteran submitted records from Chinyung 
See, M.D.  In a June 1992 medical summary, Dr. See reported 
that he first saw the veteran in April 1992 with complaints 
of neck pain following a recent automobile accident.  Dr. See 
stated that on physical examination of the cervical spine, 
there were muscle spasms, and there was tenderness at C1 to 
C2.  Range of motion was limited on flexion, and there was 
slight lateral fixation.  The diagnoses included acute 
cervical sprain and muscle spasm.  Dr. See noted that as of 
June 1992 the veteran had had physical therapy 2 to 3 times a 
week and that the veteran had improved with continued medical 
and physical therapy.  Dr. See stated that the prognosis was 
some improvement of function and relief of pain, with 
possible recurrence of neck pain if similar trauma was 
obtained.  Dr. See stated that the veteran would probably 
regain 80 to 90 percent capacity.  

Records from Frederick Chiropractic Plus show that the 
veteran received treatment from June 1992 to July 1992.  In 
June 1992, Dr. Frederick reported that the veteran gave a 
history of an automobile accident in April 1992 in which he 
injured his neck and bruised his left arm.  The veteran 
presented in June 1992 with pain in the neck and shoulders 
and reported he had headaches at times.  On examination, 
there were palpable spasms in the paraspinal muscles of the 
cervical spine and in the trapezius muscles.  There was 
limitation of motion of the cervical spine.  In an initial 
report dated in June 1992, the Dr. Frederic stated that 
X-rays showed abnormal biomechanics of the cervical spine, 
hypolordosis, subluxation of C5, C6 and C7.  The diagnosis 
was cervical myofascitis, cervicobrachial syndrome, 
subluxation of multiple cervical vertebrae and hyperextension 
or hyperflexion injury to neck.  

Chiropractic examination forms dated in November 1992 show 
diagnoses including chronic cervical facet syndrome.  The 
veteran complained of neck stiffness, and treatment forms 
show that in late November 1992 the veteran reported that his 
neck stiffness had improved with treatment.  In early 
December 1992, the veteran reported that his neck was doing 
great.  On examination, there was full range of motion of the 
cervical spine.  The plan was for the veteran to call as 
needed.  An examination form dated in April 1993 shows that 
the veteran said he was better, but had pain at the 
cervical/thoracic spine.  On examination, range of motion of 
the cervical spine was full, but stiff.  There was palpable 
tenderness on the right side of the cervical spine.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).  The Board also notes that service 
connection may be granted on a presumptive basis under 
certain circumstances for disabilities due to undiagnosed 
illnesses manifested to a compensable degree in a Persian 
Gulf veteran, but the veteran has not claimed that the 
disabilities at issue are due to undiagnosed illnesses, nor 
is there any indication in the record that either claimed 
disability is due to an undiagnosed illness.  Therefore, the 
provisions relating to presumptive service connection for 
disabilities due to undiagnosed illnesses in Persian Gulf 
veterans are not applicable to the facts of this case.

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  To 
satisfy the burden of establishing a well-grounded claim, 
there must be:  a medical diagnosis of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  

a.  Cervical spine disability

As outlined above, there is medical evidence that the veteran 
was diagnosed as having cervical strain following an 
automobile accident in service in April 1992.  He received 
treatment from a private physician and chiropractor in 
service, with the last documented treatment in July 1992.  
The physical evaluation board, which recommended discharge 
from service because of shin splints in September 1992, did 
not mention complaints or abnormal findings related to any 
cervical spine disability.  At the VA examination in October 
1992, physical examination of the cervical spine revealed 
full range of motion, no tenderness on palpation and no 
muscle spasms.  A whiplash injury was diagnosed only by 
history, and the physician did not relate the veteran's 
complaints of neck pain to service or to the April 1992 in-
service injury.  The post-service chiropractic records show 
treatment for complaints of neck stiffness and pain and 
indicate the presence of palpable tenderness in cervical 
spine area, but do not relate the disability to service or to 
any incident of service, including the April 1992 automobile 
accident.  

The Board finds that the veteran's claim for service 
connection for cervical spine disability is not plausible in 
that there is no medical evidence suggesting that any post-
service cervical spine disability is etiologically related to 
service.  In this regard, the Board notes that evidence that 
is simply information recorded by an examiner, unenhanced by 
any additional comment by the examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  The Board is left with the veteran's testimony 
that he has had continuing neck problems since his automobile 
accident in service, implicitly asserting that current 
cervical spine disability was caused by the trauma sustained 
in the automobile accident.  However, the veteran, as a lay 
person, is not competent to furnish medical opinions or 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Relative to the veteran's testimony that a reserve 
major in the medical field explained that his neck pain could 
possibly be due to a pinched nerve from his automobile 
accident, the Board notes that the RO subsequently requested 
that the veteran provide additional medical records in 
support of his claim, but the veteran failed to do so.  As to 
the testimony itself, the Board notes that the Court has held 
that the connection between what a physician said and a 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  With a claim 
such as this, where the determinative issue involves medical 
diagnosis and etiology, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Because the veteran cannot meet his initial 
burden by relying on his own opinion as to medical matters or 
his statement about what a medical professional has told him 
and he has submitted no cognizable evidence to support his 
claim, the claim for service connection for cervical spine 
disability is not well grounded and must be denied.  

b.  Bilateral foot disability

The Board finds that the veteran's claim for service 
connection for bilateral foot disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) in that it is at 
least plausible.  However, in view of the veteran's failure 
to cooperate with VA efforts to develop his claim, as 
discussed below, the Board concludes that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

As outlined above, the record shows that the veteran 
complained of foot problems, including painful arches, in 
service.  Diagnoses in service included gastroc equinus, and 
at VA orthopedic and podiatry examinations within a month 
after separation from service the veteran was diagnosed as 
having rear foot varus, gastroc equinus, pes cavus.  In 
addition, at the orthopedic examination, the physician noted 
a firm, fibrous subcutaneous mass on the posterior lateral 
aspect of the heel, bilaterally, consistent with Haglund's 
deformity.  

In its November 1992 rating decision, the RO denied service 
connection for pes cavus on the basis of it being a 
constitutional or developmental abnormality not aggravated 
during military service.  The Board notes that 38 C.F.R. 
§ 4.57 states that, "[I]n the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is a typically congenital or 
juvenile disease."  

The Board remanded the case in July 1995 and requested that 
the veteran be provided an additional VA orthopedic 
examination to determine the nature and extent of current 
foot disorders and to obtain medical opinions as to the 
etiology of the veteran's bilateral foot disability and its 
etiological relationship to foot symptoms reported in the 
service medical records.  For any congenital or developmental 
foot disorder, the physician was to provide an opinion as to 
whether it chronically increased in severity during service 
and if so, whether the increase was clearly and unmistakably 
due to natural progress.  

In August 1995, the RO requested that the veteran provide 
additional information concerning medical treatment and 
stated that an examination would be scheduled.  In the 
letter, the RO stated that if the veteran was unable to 
report for the scheduled examination, he should inform the 
medical facility and attempt to reschedule the examination.  
The RO explained that failure to report for any requested 
examination without good cause could adversely affect the 
veteran's claim.  

The requested examination was scheduled for December 1996, 
but the veteran telephoned the day before the scheduled 
examination date and stated that he would not be able to keep 
the appointment.  In a letter dated in late January 1997, the 
RO requested that the veteran inform VA of his willingness to 
report for an examination.  The RO stated that the veteran's 
examination would then be rescheduled and his claim would be 
reconsidered after completion of the examination.  The 
veteran did not respond.  

The Board notes that the file also contains a copy of a May 
1997 letter to the veteran from his representative.  The 
representative noted that in accordance with the Board 
remand, an examination was required to gather additional 
information concerning the veteran's claim for benefits.  The 
representative requested a written response from the veteran 
if he agreed to the examination.  The representative 
explained that once this was received, VA could carry out the 
required action to adjudicate the veteran's claim.  There is 
no indication that the veteran's representative received a 
response from the veteran.  

The representative now requests that the case be remanded to 
the RO for additional development.  The representative argues 
that the veteran did not indicate his unwillingness to report 
for an examination and points out that the veteran informed 
the medical facility that he would be unable to report for 
the scheduled examination.  The representative asserts that 
the RO was incorrect in not attempting to reschedule the 
examination and argues that the case should be remanded so 
that this can be done.  

In view of the veteran's failure to respond to the RO's 
January 1997 letter and his own representative's letter 
concerning the need for an additional VA examination, the 
Board declines to remand for an examination.  In the Board's 
judgment, the veteran in fact indicated his unwillingness to 
report for an examination by his silence.  The Board points 
out that VA's duty to assist veterans in the development of 
their claims is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Under the circumstances, the 
Board will decide the issue of entitlement to service 
connection for bilateral foot disability on the evidence of 
record.  

While the medical evidence shows that the veteran was treated 
for foot symptoms on several occasions during service, there 
is no record of foot trauma in service, nor was there a 
diagnosis of pes cavus in service.  Bilateral pes cavus was 
diagnosed at VA orthopedic and podiatry examinations within 
approximately a month following separation from service, but 
neither examiner provided an opinion as to the etiology of 
the disability.  The veteran testified that he had spoken 
with a private physician about his claimed disability, but 
has not identified him further, though requested to do so by 
the RO.  Due to the veteran's failure to cooperate with VA's 
efforts to develop facts pertinent to his claim, the Board 
has been left with a record which provides no more than a 
speculative basis for concluding that any current foot 
disability is due to disease or injury incurred in or 
aggravated by service.  The Board may not grant service 
connection on the basis of speculation.  38 C.F.R. § 3.102 
(1998).  


ORDER

Service connection for cervical spine disability is denied.  

Service connection for bilateral foot disability is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

